Case 9:18-cv-80283-WPD Document 85 Entered on FLSD Docket 04/21/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            No. 9:18-cv-80283-Dimitrouleas/Matthewman

  ADT LLC & ADT US HOLDINGS, INC.,

         Plaintiffs,

                 v.

  NORTHSTAR ALARM SERVICES LLC,
  and VISION SECURITY, LLC,

        Defendants.
  _______________________________________/

                                SUPPLEMENT TO
              ADT’S OPPOSITION TO THE SUMMARY JUDGMENT MOTION

         Pursuant to request by counsel for NorthStar, (Exhibit 1) ADT submits this Supplement

  to its opposition [DE 84] to NorthStar’s summary judgment motion [DE 76] and states:

         1.      NorthStar moves for summary judgment against ADT on grounds that ADT

  misled certain of NorthStar’s customers. However, NorthStar’s motion identified only three

  such customers, each of whom purchased alarm systems from companies other than ADT: Safe

  Home Control and Evo Alarm. ADT in turn purchased the contracts for these three customers

  from Safe Home and Evo Alarm through ADT’s dealer program.

         2.      ADT is thus not directly liable for these alleged torts. If ADT is liable at all, it

  must be on a theory of vicarious liability based upon some claim that Safe Home and Evo Alarm

  are agents of ADT.

         3.      NorthStar understood this issue of agency when it served its counterclaim a year

  ago, in May 2018. [DE 21 at 13, ¶ 10 (ADT dealers “act at all times as agents of ADT”); see

  also DE 17 at 8; DE 32 at 8-9.] NorthStar spent most of its Rule 30(b)(6) deposition of ADT
Case 9:18-cv-80283-WPD Document 85 Entered on FLSD Docket 04/21/2019 Page 2 of 3



  asking about ADT’s control over these companies. [DE 84-2 at 13-34 (tr. at 48-131).] The

  customer depositions that NorthStar offered in support of its summary judgment motion each

  show that Safe Home and Evo Alarm, not ADT, were the entities that signed the NorthStar

  customers to contracts. [DE 75-2 at 30; DE 75-3 at 24; DE 75-4 at 23.]

         4.      Even though NorthStar has long known of the need to prove the dealers’ agency

  with ADT, NorthStar’s summary judgment motion [DE 76] said nothing about it.

         5.      In opposition, ADT offered evidence to show that (1) in fact not one of the three

  identified customers signed contracts with ADT, and (2) Safe Home and Evo Alarm do not

  occupy an agency relationship with ADT, either by contract or in practice, as provided under the

  Eleventh Circuit’s precedents. See Mini Maid Servs. Co. v. Maid Brigade Sys., Inc., 967 F.2d

  1516, 1520 (11th Cir. 1992). As part of that proof, ADT offered a copy of the form ADT dealer

  agreement that all dealers, including Safe Home and Evo Alarm, execute before becoming ADT

  dealers. [DE 84-1 at 2, ¶ 10; id. at 12-51.]

         6.      After ADT served its opposition, counsel for NorthStar asked ADT to supplement

  its opposition to include a copy of the ADT dealer guidelines, which ADT had already produced

  to NorthStar in this case, and which are referenced in the dealer agreement. (Exhibit 1.) As

  ADT testified at deposition, the guidelines govern how the dealers submit contracts to ADT for

  purchase: “how the dealer relationship operates, how to submit the contracts, how to build

  accounts within our monitoring system, the use of ADT's trademark in the marketing and that

  sort of thing.” [DE 84-2 at 15 (tr. at 54).] They do not govern the dealers’ day-to-day operation

  of their businesses. ADT attaches a copy of the guidelines as Exhibit 2. As the guidelines

  summarize, they create a framework “to assist [the dealer] in doing business with ADT” while

  leaving the dealer with “complete control over [its] own business.” (Exhibit 2 at 2.)




                                                  2
Case 9:18-cv-80283-WPD Document 85 Entered on FLSD Docket 04/21/2019 Page 3 of 3



         7.      NorthStar’s request that ADT supplement the record with the guidelines suggests

  that NorthStar now intends to offer evidence and argument in reply on the agency issue that it

  ducked in its opening brief. NorthStar knew that agency was a critical part of its contention that

  “ADT” has misled its customers, and NorthStar knew that ADT did not sell contracts to the three

  specific customers on which its motion relies. ADT objects to any attempt by NorthStar now to

  sandbag ADT by submitting evidence on agency for the first time in its reply brief.

  Dated: April 21, 2019                         Respectfully submitted,
                                                McNEW P.A.
                                                /s/ C. Sanders McNew
                                                _______________________________________________________________________

                                                C. Sanders McNew
                                                mcnew@mcnew.net
                                                Florida Bar No. 0090561
                                                2385 NW Executive Center Drive, Suite 100
                                                Boca Raton, Florida 33431
                                                Tel: (561) 299-0257
                                                   -and-
                                                SHOOK, HARDY & BACON, LLP
                                                Eric S. Boos
                                                eboos@shb.com
                                                Florida Bar No. 0107673
                                                Citigroup Center, Suite 3200
                                                201 S. Biscayne Boulevard
                                                Miami, Florida 33131
                                                Tel: (305) 358-5171
                                                Counsel for the Plaintiffs, ADT LLC
                                                 -and- ADT US Holdings, Inc.



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of April, 2019, I caused a true and correct copy of
  the foregoing Supplement to be served by CM/ECF on all parties listed to receive electronic
  service for this case.
                                                               s/ C. Sanders McNew
                                                         ______________________________
                                                                   C. Sanders McNew


                                                     3
